            Case 1:18-cr-00063-SPW Document 43 Filed 10/26/20 Page 1 of 4



                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MONTANA
                                     BILLINGS DIVISION



 UNITED STATES OF AMERICA,                              Cause No. CR 18-63-BLG-SPW


                 Plaintiff,

           vs.                                                        ORDER


 ANTHONY WILLIAM FELTON,

                 Defendant.



          On July 10, 2020, the Court received a letter from Defendant Felton. He

asks that the judgment be amended to make his federal sentence concurrent with

his state sentences. The Court will construe the letter as a motion to correct or


amend the federal Judgment.'

          Correction


          Under Federal Rule of Criminal Procedure 36, a clerical error in a Judgment

may be corrected "at any time." The Judgment in Felton's case does not say

whether the federal sentence is concurrent or consecutive to any future state

sentence. See Judgment(Doc. 34) at 2. If, at the time of the federal sentencing

hearing, the Court intended the federal sentence to be concurrent with any later-



           The clerk opened a civil file for a motion under 28 U.S.C. § 2255. The civil file will be
closed.
Case 1:18-cr-00063-SPW Document 43 Filed 10/26/20 Page 2 of 4
Case 1:18-cr-00063-SPW Document 43 Filed 10/26/20 Page 3 of 4
Case 1:18-cr-00063-SPW Document 43 Filed 10/26/20 Page 4 of 4
